This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 32,727

 5 ALBERT HERNANDEZ,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 Gary L. Clingman, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 Max De Azevedo
12 Hobbs, NM

13 for Appellee

14 Templeman & Crutchfield, PA
15 C. Barry Crutchfield
16 Lovington, NM

17 for Appellant
1                            MEMORANDUM OPINION

2 WECHSLER, Judge.

3   {1}   Summary affirmance was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary affirmance has

5 been filed and the time for doing so has expired.

6   {2}   Accordingly, we affirm for the reasons stated in our calendar notice.

7   {3}   IT IS SO ORDERED.


8                                         __________________________________
9                                         JAMES J. WECHSLER, Judge


10 WE CONCUR:


11 _________________________________
12 JONATHAN B. SUTIN, Judge


13 _________________________________
14 LINDA M. VANZI, Judge




                                             2